10

11

12

13

14

15

16

17

18

19

20

 

 

Case 4:19-cr-06063-SMJ ECFNo. 56 filed 12/06/19 PagelD.144 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

 

UNITED STATES OF AMERICA,
NO: 4:79 -CR-Ge6S-FOR SMI Z
Plaintiff,
DEFENDANT’S SPEEDY TRIAL WAIVER
v. AND STATEMENT OF REASONS IN
; . SUPPORT OF THE MOTION TO
NM clolor 9: Cart GR CONTINUE TRIAL DATE
Defendant.

 

 

My attorney has advised me of my right under the Speedy Trial Act, 18 U.S.C. § 3161, to
go to trial within seventy (70) days after the Indictment was filed or my arrest, whichever was
later. My attorney has also advised me that a continuance of the trial is needed and we have
discussed the reasons for the continuance. A motion to continue the trial date has been or will be
filed. I ask this Court to grant the motion and reset the trial from its current date of

Vw a. 3, 7Zodze — toadate no later than Moc IG, Cee?g for the

|
following reasons pursuant to 18 U.S.C. § 3161:

At Athan of oC Ou (Qj Vee) eres yon Tobe
Lea TO, [Aw He deedK CHa
ft fe. ear Fae uJ Cae we be hip tev i 844 &

Cc
Inf tne.

 

DEFENDANT’S SPEEDY TRIAL WAIVER AND STATEMENT OF REASONS IN
SUPPORT OF THE MOTION TO CONTINUE TRIAL DATE ~ |

 
10

11

12

13

14

15

16

17

18

19

20

 

 

Case 4:19-cr-06063-SMJ ECF No. 56 _ filed 12/06/19 PagelD.145 Page 2 of 2

I understand that if the Court grants the motion to continue, all time between the date the
motion was filed and the new trial date will be excluded from the speedy trial calculations

pursuant to the Speedy Trial Act.

I declare under penalty of perjury that the foregoing is true and conect. 7

A oO

Defendant
Date: A fet fesit

I have read this form and discussed its contents with my client.

LEZ Keg

Soonsel for Defendant

Date: LZ Zul ZUG

I have translated this form into a language in which the Defendant is conversant. If
questions have arisen, I have notified the Defendant’s counsel of the questions and have not

offered any advice nor personal opinions.

 

Interpreter

Date:

 

DEFENDANT’S SPEEDY TRIAL WAIVER AND STATEMENT OF REASONS IN
SUPPORT OF THE MOTION TO CONTINUE TRIAL DATE ~ 2

 
